Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 28 April 1811
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



my Dear Daughter
Quincy April 28th 1811

Scarcly a week has past, for these two Months in which I have not written either to my Son, or to you, but our Letters are not only committed to the Chance, of winds and waves, which may Scatter them like the leaves of the Sibyls, but they have many other hazards to run, through the Dens of Cyclopes, and the fangs of the Harpies.
I write this to Send you by the Ship Hugh Johnston, Captain William Johnston Master, belonging to the House of Loring & Curtis American Merchants, belonging to Boston, and with whom Price Greenleaf, the Son of mr Thomas Greenleaf of Quincy, and Brother of Thomas Greenleaf junr, well known to you, Served his time.
They have requested to take Letters to the American Minister at Petersburgh, knowing that in case of Capture, they might be considerd as Some Evidence of their perfect Neutrality
other Merchants have made Similar applications having been informd, that Letters from the Family, had been the means of the clearing of more than one vessel. I wish the fair and honest Merchant to be Secure; and every imposture detected, and punished.
I received a Letter from your good Mother this week, dated April 16th from Baltimore, where She had been to visit Mrs Buchanna whom She writes me, has a fine Son, as mrs Boyed had, before she left washington.
Mrs Pope continues at washington through the Summer as a Session of Congress is not improbable. Adelade is better in health. mr Hellen, very feeble, and infirm
Your Brother left them last week for new orleans
all this you might learn from your own Family but the chances are So much against the Security of vessels, that it will be no injury to repeat the Same thing
your dear Sons, are well, and good Boys. George grows fast. John has not yet taken a start. Mrs Cranch has a great charge having taken the three Daughters left by mrs Norten and one Son, which with a Son of mrs Greenleafs and your two Boys, make up a Group of young ones the eldest of the whole, is but 12 years old, yet she gets on with great care method and regularity.
Mrs T B A—expects to be confined in June. her Little ones are now, all Sick at once, with what the dr calls a Catarrhous fever, and to add to our anxiety, her Husband was necessitated to leave them having been appointed one of three commissoners to go to the Eastern Country to adjust claims of Lands. he has been much out of health, ever Since last Spring I had hoped a journey might be of Service to him, if he could have left home with a mind at ease. I Still hope he may be benifited, but he has many very dissagreable complaints.
My anxiety is great also for my dear and only daughter I have not mentiond it before, I know that It would distress william—She is apprehensive of a cancer in her Breast. I have besought her to come on to Boston and take advise, and I have consulted dr Welch, and Holbrook. they have advised as well as they could without Seeing her, but wish her to come here I cannot yet prevail upon her. She thinks that She cannot leave home without the Col. and that he cannot come, but the real Truth is, I believe, She thinks the Physicians would urge the knife, which she says, the very thoughts of would be Death to her
Heaven knows what is proper for our trials in this Life. I pray that I may be resignd, and Submissive, what ever I may be calld to endure. heitherto, I may Say; Goodness and mercy have followed me.
Tomorrow Your Father has the Melancholy office of pall holder to the Remains of his much esteemed Friend and companion through many trials, Judge Dana. he was Seizd Suddenly with a paralitick Stroke about a week Since, which in a few days terminated his Life
I know my dear Son will mourn the Death of his Friend and Preceptor with whom he first trod the Russian territory, more than near thirty years ago, and with whom he was intimatly connected, and for whose memory he will always preserve a high respect and Esteem. alass I fear I Shall Soon have to add to the Melancholy List, his Worthy Pastor, Mr Emerson—whose case is thought incureable—your Father and I are both well at present. at our Age, we cannot promise ourselves length of years. that it may please heaven to prolong them, in vigor, untill we may hail your return to America, is the wish nearest the heart, / of your truly affectionate / Mother
Abigail AdamsMy best Love to my Son to whom I wrote last week. to your Sister, to william and Charles a kind remembrance—our last Letters were dated in December which we have received from you. your Mother mentions that She has received Letters of the same date. I coverd two Letters for William from his Father and Mother last week, which were committed to the Leiut Govenour—
